DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 4-5 and 12-13; therefore only claims 1-3, 6-11 and 14-21 remain for this Office Action.

Allowable Subject Matter
Claims 1-3, 6-11 and 14-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a method for removing a light-emitting diode (LED) module from a luminaire comprising a housing enclosing an optical system that includes the LED module and other optical devices, the method comprising: receiving by electronic circuitry of an LED circuit board of the LED module a light level reading including data relating to a measurement of light output produced by an array of LEDs of the LED circuit board; storing by the electronic circuitry the light level reading in non-volatile memory of the electronic circuitry; sending by the LED circuit board the stored light level reading via a Near Field Communication (NFC) module of the LED circuit board to an external NFC transceiver; electrically uncoupling the LED circuit board from the luminaire; and mechanically uncoupling the LED module from the luminaire without removing other optical devices of the optical system from the housing, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-3 and 6-8 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of a method for removing a light-emitting diode (LED) module from a luminaire comprising a controller and housing enclosing an optical system that includes the LED module and other optical devices, the method comprising: receiving by electronic circuitry of an LED circuit board of the LED module from the controller a light level reading including data relating to a measurement of light output produced by an array of LEDs of the LED circuit board; storing by the electronic circuitry the light level reading in non-volatile memory of the electronic circuitry; sending by the LED circuit board the stored light level reading via a Near Field Communication (NFC) module of the LED circuit board to an external NFC transceiver; electrically uncoupling the LED circuit board from the controller; and mechanically uncoupling the LED module from the luminaire without removing other optical devices of the optical system from the housing, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-11 and 14-21 are also allowed as being dependent on claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844